DETAILED ACTION
	Claims 8-13 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/JP2020/022667 filed on June 9, 2020 is granted in the present application file.  However, the further claim to benefit of JP 2019-116410 filed on June 24, 2019 is acknowledged, but denied as there is intervening art and the priority document is not in English.
Information Disclosure Statement
	The Information Disclosure Statement filed on December 17, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 is drawn to a method for producing an organic compound, comprising a step of carrying out asymmetric reaction using the asymmetric catalyst according to claim 12.  However, the disclosure only describes where the reaction is an asymmetric hydrogenation reaction where the metal is rhodium, ruthenium, or iridium.  See paragraphs 52 and 53, pages 17-18 of the disclosure, and Examples 3 and 4, pages 26-29 of the disclosure.  The disclosure does not provide any additional information as to what other reactions may be accomplished when the metal and ligand environment changes, or if the asymmetric hydrogenation reaction can be accomplished with additional metal ions and different ligand environments.  Therefore, claim 13 is not adequately described.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatsugawa et al. (Organic Letters, 2019, 8874-8878).
Sawatsugawa et al. teach the chiral phosphine ligand 
    PNG
    media_image1.png
    92
    123
    media_image1.png
    Greyscale
where R1 is adamantly and R2 is t-butyl and the process of making the ligand in line with present claim 10, which includes making a transition metal complex with rhodium that is an asymmetric catalyst:  
    PNG
    media_image2.png
    304
    338
    media_image2.png
    Greyscale
See page 8875, Scheme 1.  Sawatsugawa et al. finally teach where the asymmetric catalyst formed is used to asymmetrically hydrogenate various alkenes.  See Table 1, page 8876.
Conclusion
Claims 8-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626